******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         IN RE JAMES O., JR., ET AL.*
                 (AC 37739)
               Prescott, Mullins and West, Js.
  Argued September 8—officially released October 9, 2015**

(Appeal from Superior Court, judicial district of
 Middlesex, Child Protection Session, Elgo, J.)
David J. Reich, for the appellant (respondent
mother).
  Frank H. LaMonaca, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
  Linda K. Herzner, for the minor children.
                          Opinion

   PRESCOTT, J. The respondent mother, Marjorie H.,
appeals from the judgments of the trial court rendered
in favor of petitioner, the Commissioner of Children
and Families, terminating her parental rights as to her
son, James O., Jr., and her daughter, Jolene O.1 The
respondent claims that the court improperly (1) com-
pared the relative abilities of the respondent and the
children’s foster mother’s to parent the respondent’s
children in determining whether the respondent had
failed to rehabilitate herself sufficiently; (2) found that
the Department of Children and Families (department)
made reasonable efforts to reunify the respondent with
her children; and (3) admitted evidence under the hear-
say exception for statements made for the purpose of
obtaining medical treatment. We affirm the judgments
of the trial court.
  The following facts, as found by the trial court or as
are undisputed in the record, and procedural history
are relevant. The respondent’s involvement with the
department originated with a series of referrals to the
department. In March, 2004, a referral was made to the
department on the basis of an allegation of physical
neglect of James, Jr. In September, 2008, a referral was
made to the department after the father, James O., Sr.,
was charged with operating a motor vehicle under the
influence. Not only had the father been intoxicated, but
he also had a bloody nose and swollen right eye, and
the rear window of his motor vehicle was broken.
According to the father, the respondent had hit him
and smashed the rear window of the family car.
   In September, 2010, James, Jr.’s school made a refer-
ral to the department after James, Jr., came to school
with a bruised right cheek. That October, James, Jr.,
who was seven years old at the time, was taken to a
hospital after attempting suicide by jumping off monkey
bars at school. The department investigated the incident
but closed the case after the respondent agreed to
accept services from Intensive In-Home Child and Ado-
lescent Psychiatric Services. The respondent did not
follow through on the agreement.
   By April, 2011, James, Jr.’s school psychologist had
made four referrals to the department, reporting that
James, Jr., exhibited extreme behaviors and that both
of the respondent’s children had missed more than forty
days of school. Another referral to the department was
made on May 18, 2011, concerning educational neglect
of both children and medical neglect of James, Jr., by
the respondent. James, Jr., had told school staff that
‘‘he wanted to split his skull open like a watermelon,’’
that he did not know how to stop hurting himself, and
that he heard voices and wanted to kill himself. The
Behavioral Health Center of Waterbury Hospital recom-
mended that James, Jr., be psychiatrically admitted, but
the respondent refused.
   On the basis of the school’s referrals, the department
conducted a home visit on June 8, 2011. The respondent
did not answer the social worker’s questions and
claimed that she had officially withdrawn her children
from school. On June 9, 2011, the department filed
neglect petitions, alleging that the children were
exposed to substance abuse and domestic violence, that
James, Jr., had serious mental health issues, that the
parents had failed to provide recommended services to
the children, and that the children had been withdrawn
from school.
   On the basis of the allegations of neglect contained
in the petition, the department also sought and received
orders of temporary custody for the children on June 9,
2011.2 Upon first being removed from the respondent’s
custody, both children were placed in foster homes;
however, because of James, Jr.’s mental health issues,
he was subsequently hospitalized at Danbury Hospital
and then later at Yale-New Haven Hospital. In her foster
placement, Jolene demonstrated sexualized behavior,
including constant masturbation, talk about sex, and
inappropriate sexual activities, causing the foster par-
ent to question whether there was a history of sexual
abuse.
   On June 23, 2011, prior to the hearing on the order
of temporary custody, the respondent entered into an
agreement with the department to dissolve the order
of temporary custody as to Jolene. Pursuant to the
agreement, James, Jr., was to remain in the depart-
ment’s custody and was to continue to be hospitalized
at Yale-New Haven Hospital. As a condition of dissolv-
ing the order of temporary custody as to Jolene, the
respondent was required to take Jolene to therapy. On
June 24, 2011, at the first scheduled therapy appoint-
ment, Jolene disclosed that she had been physically and
sexually abused by her father. In response to these
statements, the department again removed Jolene from
the respondent’s custody and sought a placement for
both children at Safe Home, a short-term care facility
providing clinical services.
   While at Safe Home, the staff noted James, Jr.’s sui-
cidal thoughts, tendencies to fixate, high anxiety, and
fragile emotional state, as well as Jolene’s sexual
actions, animal-like behaviors, such as walking on all
fours, aggression, and skewed sense of reality. Safe
Home described Jolene ‘‘as one of the most traumatized
children they have seen.’’ The children’s behavior at
Safe Home led the department to realize that the chil-
dren needed a caregiver who could understand and
appropriately manage these behaviors and that more
intensive therapeutic support was necessary. In Octo-
ber, 2011, the department placed the children in a thera-
peutic foster home with Paula M., a licensed therapeutic
foster care provider.
   The trial on the neglect petitions was conducted on
March 22, 27, and 28, 2012. The respondent entered
pleas of nolo contendere on June 19, 2012. The court
adjudicated the children neglected and committed them
to the department’s custody. The respondent, who was
represented by counsel at the time, agreed to specific
steps, which the court subsequently approved, to facili-
tate the respondent’s reunification with James, Jr.,
and Jolene.
   The specific steps, in relevant part, required the
respondent to cooperate in individual counseling and
parenting education, to ‘‘[a]cknowledge and take
responsibility for any past anger, domestic violence
and/or controlling behavior (whether as perpetrator or
victim)’’; to ‘‘[a]cknowledge the responsibility you have,
if any, in the removal of your children’’; to ‘‘[d]evelop
insight into why your children are no longer in your
care;’’ to ‘‘[a]ddress issues related to poor boundaries
and sexualized behavior and the impact that it has had
on each member of your family. . . . Explore and
come to thoroughly understand why a perpetrator of
abuse is totally responsible for the abuse . . . . Learn
how to set and maintain appropriate boundaries when
interacting with children who have alleged and/or expe-
rienced sexual abuse’’; and to ‘‘[e]ngage in counseling
to increase your understanding of your chronic resent-
ment and anger and improve your communication
. . . .’’
  After commitment to the department’s custody on
June 19, 2012, Jolene began trauma-focused cognitive
behavioral therapy (behavioral therapy) treatment.
Throughout her treatment, Jolene consistently alleged
that ‘‘she was physically abused by her father, sexually
abused by both parents, and witnessed domestic vio-
lence between her parents.’’ In contrast, James, Jr., had
difficulty talking about his trauma history, especially
the alleged sexual abuse, becoming anxious and tearful
whenever that subject was broached. James, Jr., has
been diagnosed with post-traumatic stress disorder
and autism.
   To aid the respondent in fulfilling the court-ordered
specific steps, the department contracted with All
Pointe Care, LLC, to provide an hour of parent educa-
tion to the respondent over the telephone every week
prior to the respondent’s scheduled visits with her chil-
dren. In addition to parent education, the department
provided the respondent with supervised visitation with
her children for two hours every week. The department
also provided the respondent with transportation and/
or mileage reimbursement to and from every visitation.
   The department also made multiple referrals on
behalf of the respondent in order to help her meet the
requirements of the specific steps, including a referral
to the McCall Foundation for a substance abuse evalua-
tion and a referral to the Wellspring Foundation for
individual therapy. The department also provided both
of the respondent’s therapists with a copy of the court-
ordered specific steps. The department provided either
transportation or mileage reimbursements to and from
therapy, and went as far as to pay for repairs to the
respondent’s truck.
   The department encouraged the respondent to con-
tact and communicate with the children’s school, thera-
pists, and providers. The only therapist that the
respondent was not allowed to contact was the Child
Abuse Treatment Services Program therapist, who
worked with Jolene, because a condition in the pro-
gram’s grant funding would not allow perpetrators of
trauma or caregivers who would not acknowledge the
source of the child’s trauma to participate in the pro-
gram. The respondent was permitted and encouraged
to contact Jolene’s outpatient therapist, all of James,
Jr.’s therapists, the children’s school, and the chil-
dren’s physicians.
   On April 24, 2013, the department petitioned the
court, pursuant to General Statutes § 17a-112 (j) (3) (B)
(ii), to terminate the respondent’s parental rights on
the ground that she had failed to achieve the degree of
personal rehabilitation that would encourage the belief
that within a reasonable time, considering the age and
particular needs of her children, she could assume a
responsible position in their lives. A trial on the termina-
tion of parental rights petitions was conducted over a
span of eleven days between January 22 and May 23,
2014, with posttrial briefs filed on July 16, 2014.
   On November 13, 2014, the court terminated the
respondent’s parental rights. The court found by clear
and convincing evidence that the department had made
reasonable efforts to reunify the respondent with
James, Jr., and Jolene, that the respondent had been
unwilling or unable to benefit sufficiently from the
department’s services, and that the respondent had
failed to rehabilitate. The court determined that the
respondent had ‘‘failed to acknowledge responsibility
for the conditions leading to the children’s removal
. . . .’’ The court found it particularly troubling that
the respondent has ‘‘seriously discounted and/or not
acknowledged the extent to which domestic violence
and substance abuse have been a significant source of
trauma to [her] children. Having focused exclusively
on the allegations of sexual abuse, the [respondent has]
failed to acknowledge the degree to which [her] chil-
dren presented with profoundly disturbing behaviors,
which has not been credibly disputed.’’
  This appeal followed. Additional facts will be set forth
as necessary.
                             I
  The respondent first claims that, in reaching its con-
clusion that she had failed to achieve a sufficient degree
of personal rehabilitation as required under § 17a-112
(j) (3) (B) (ii), the court improperly compared her abili-
ties to parent her children with those of the children’s
therapeutic foster mother, Paula M. The respondent
argues that the court’s reliance on a comparison of the
respondent’s and Paula M.’s relative parenting skills in
resolving an aspect of the adjudicatory portion of the
termination proceedings was improper because, in so
doing, the court prematurely focused its analysis on
the best interest of the children rather than limiting
its inquiry to whether clear and convincing evidence
existed that the respondent had failed to rehabilitate.
   The department argues that the respondent’s claim
fails because that portion of the court’s decision regard-
ing the respondent’s failure to rehabilitate, read as a
whole, demonstrates that the court properly considered
the specific needs of the respondent’s children in
assessing the adequacy of her rehabilitation, and that
any reference by the court to the children’s current
placement was meant to be illustrative of the level of
care necessary to continue the children’s therapeutic
progress. We are persuaded by the petitioner’s argu-
ment and, accordingly, reject the respondent’s claim.
   ‘‘A conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth
in § 17a-112 (j) (3) (B).’’ In re Shane M., 318 Conn. 569,
587–88,       A.3d        (2015). To the extent that the
respondent claims that the court in the present case
impermissibly considered factors that fell outside the
scope of that inquiry, the respondent raises a legal issue
that requires us to interpret the judgments of the court
as set forth in its memorandum of decision. Accord-
ingly, we employ a plenary standard of review. See In
re Jason B., 137 Conn. App. 408, 414, 48 A.3d 676 (2012).
   ‘‘A hearing on a termination of parental rights petition
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the court must deter-
mine whether the commissioner has proven, by clear
and convincing evidence, a proper ground for termina-
tion of parental rights. . . . In the dispositional phase,
once a ground for termination has been proven, the
court must determine whether termination is in the best
interest of the child.’’ (Citations omitted.) In re Vincent
D., 65 Conn. App. 658, 664–65, 783 A.2d 534 (2001).
Although Practice Book § 35a-7 (b) expressly provides
that the court, in its discretion, may hear evidence per-
taining to both adjudication and disposition ‘‘in a nonbi-
furcated hearing,’’ the rule further provides that
‘‘disposition may not be considered until the adjudica-
tory phase has concluded.’’
  As our Supreme Court has cautioned, ‘‘[p]etitions for
termination of parental rights are particularly vulnera-
ble to the risk that judges or social workers will be
tempted, consciously or unconsciously, to compare
unfavorably the material advantages of the child’s natu-
ral parents with those of prospective adoptive parents
and therefore to reach a result based on such compari-
sons rather than on the statutory criteria [governing
the adjudication of parental rights].’’ In re Juvenile
Appeal (Anonymous), 177 Conn. 648, 672–73, 420 A.2d
875 (1979).
   It is axiomatic that ‘‘[t]ermination of parental rights
does not follow automatically from parental conduct
justifying the removal of custody. The fundamental lib-
erty interest of natural parents in the care, custody, and
management of their child does not evaporate simply
because they have not been model parents or have
lost temporary custody of their child to the State. . . .
[P]arents retain a vital interest in preventing the irre-
trievable destruction of their family life. . . . It bears
emphasis that a judicial termination of parental rights
may not be premised on a determination that it would
be in the child’s best interests to terminate the parent’s
rights in order to substitute another, more suitable set
of adoptive parents. Our statutes and caselaw make it
crystal clear that the determination of the child’s best
interests comes into play only after statutory grounds
for termination of parental rights have been established
by clear and convincing evidence. . . . [A] parent can-
not be displaced because someone else could do a bet-
ter job of raising the child. . . . Although, as a matter
of statutory fiat, consideration of the best interests of
the child cannot vitiate the necessity of compliance
with the specified statutory standards for termination
of parental rights . . . [i]nsistence upon strict compli-
ance with the statutory criteria before termination . . .
can occur is not inconsistent with concern for the best
interests of the child. . . . A child, no less than a par-
ent, has a powerful interest in the preservation of the
parent-child relationship.’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) In re Baby
Girl B., 224 Conn. 263, 279–81, 618 A.2d 1 (1992); see
also In re Juvenile Appeal (Anonymous), supra, 177
Conn. 673 (‘‘[t]he best interests of the child . . . is not
an ingredient of [grounds for termination]’’ [internal
quotation marks omitted]).
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time. . . .
[The statute] requires the court to find, by clear and
convincing evidence, that the level of rehabilitation [he
or she] has achieved, if any, falls short of that which
would reasonably encourage a belief that at some future
date [he or she] can assume a responsible position in
[his or her] child’s life. . . . [I]n assessing rehabilita-
tion, the critical issue is not whether the parent has
improved [his or her] ability to manage [his or her] own
life, but rather whether [he or she] has gained the ability
to care for the particular needs of the child at issue.’’
(Citation omitted; emphasis added; internal quotation
marks omitted.) In re Sheila J., 62 Conn. App. 470, 480,
771 A.2d 244 (2001).
   In the present case, the court found that the petitioner
met her burden of showing by clear and convincing
evidence that the respondent had failed to achieve the
necessary level of rehabilitation, given the age and
needs of the children. The court began its analysis by
discussing the special needs of the respondent’s chil-
dren. The court found that from the time that the chil-
dren first entered foster care they were ‘‘seriously
disturbed’’ and that ‘‘their home environment was
responsible for their condition . . . .’’ The court found
that James, Jr., had made disturbing statements that
included harming other children, and that Jolene exhib-
ited intense sexual reactivity, which manifested itself
in frequent public masturbation and inappropriate
touching of her brother. The court also found that
Jolene suffered from exaggerated startle responses,
hypervigilance, excessive animal-like behaviors, and
aggression. Jolene also had difficulty focusing and con-
centrating in school.
   The court also found that the children’s disclosures
of sexual abuse to their therapists and to Paula M. were
reliable, especially given that the children understood
the role that these people played in their recovery and
in keeping them safe.3 The court indicated that the testi-
mony of the children’s therapists, which the court found
credible, persuasive and reliable, made it clear that
the children needed a caregiver who could utilize the
therapeutic approaches established in therapy and that
such care was key to the children healing from and
addressing their past trauma. Having determined that
the children had significant and special needs, the court
turned to whether the respondent had demonstrated a
sufficient level of rehabilitation to care for those needs
and to assume a responsible position in the children’s
lives. The court stated that ‘‘[e]ven in the absence of
sexual abuse disclosures, the children’s behaviors
alone, and the [respondent’s] utter failure to acknowl-
edge and appreciate the significance of these behaviors,
are, in and of themselves, an enormous impediment
to reunification.’’
  It is at this point in the court’s analysis that the
respondent claims that the court improperly compared
the relative parenting abilities of the respondent and
Paula M. In particular, the respondent points to the
following language from the court’s decision: ‘‘More
important than the disclosures, however, is the clear
and convincing evidence that the children have made
extraordinary progress while living with Paula M., in
an environment that is calm and understanding of the
children’s needs. As both therapists have made clear,
the children have needed a caregiver who is calm,
patient, able to set appropriate limits, willing to partici-
pate intensively in the children’s therapy, and able to
help the children with coping skills to manage their
anxiety. The children have also needed someone who
would believe their statements about the source of their
trauma. [One of the therapists] credibly testified that
the behavioral therapy model requires that a child be
understood and treated in the context of their living
environment. As the children’s progress, relationship
and work with Paula M. makes clear, the process of
healing and recovery must also occur in a home environ-
ment which the children have come to learn is safe and
caring. Given Paula M.’s training and participation in
therapy sessions, it is clear that this process cannot be
limited to the one hour per week session that a child
has, even with a trusting therapist. In contrast, [the
respondent] is volatile and prone to violence, unable
to set appropriate limits, unwilling to talk with the chil-
dren’s therapists and, therefore, unable to help them
use coping skills to manage their anxiety and ultimately,
unwilling to believe the children’s statements regarding
the trauma. In short, [the respondent] has none of the
qualities the children have required to stabilize and to
continue to heal from the traumas they experienced
while in [her] care.’’
   We agree that, as a general proposition, courts should
refrain from discussing the relative advantages, mate-
rial or otherwise, that a child might receive as a result
of his or her current or future placement as compared
to the respondent parent in resolving the adjudicatory
portion of a termination of parental rights petition. This
is because such comparisons are likely to be construed,
as the respondent does here, as an improper compari-
son between a parent and a preadoptive foster parent
or other guardian. We nevertheless are convinced from
our review of the court’s findings and analysis in the
present case that, when read in context, the court prop-
erly reached its decision that the respondent had failed
adequately to rehabilitate by considering only those
factors relevant to the respondent’s rehabilitative status
as it relates to the particular needs of the respon-
dent’s children.
  We construe the language relied on by the respon-
dent, not as making a direct comparison between the
respondent and Paula M., so much as clarifying that
the children needed and continue to need an environ-
ment that is calm, in which their needs are understood,
and in which their caregiver can manage their anxiety in
an appropriate manner. Although the court did indicate
that the level of care that they were receiving from
Paula M. met this criteria, the court never stated at this
point of the analysis (or at any other time) that it would
be in the children’s best interest to remain with Paula
M. Rather than prematurely considering disposition, as
is suggested by the respondent’s argument, the court
maintained its focus squarely upon the respondent, her
rehabilitation, and the particular needs of the children,
ultimately determining that the respondent would be
unable to meet the children’s particular needs because
of her failure to rehabilitate.4 In sum, we reject the
respondent’s claims that the court improperly com-
pared her parenting abilities with those of Paula M. in
reaching its conclusion that she failed to achieve a
sufficient degree of personal rehabilitation as required
under § 17a-112 (j) (3) (B) (ii).
                            II
  The respondent next claims that the court improperly
concluded that the petitioner proved by clear and con-
vincing evidence that the department had made reason-
able efforts to reunify her with James, Jr., and Jolene.5
Specifically, the respondent claims that the depart-
ment’s ‘‘efforts were not reasonable because they were
based on an inaccurate assessment’’ of domestic vio-
lence and sexual assault. We are not persuaded.
   ‘‘To terminate parental rights under [§ 17a-112 (j) (1)]
the department is required to prove by clear and con-
vincing evidence that it has made reasonable efforts to
reunify the children with the parent unless the court
finds that the parent is unable or unwilling to benefit
from reunification efforts. In accordance with [§ 17a-
112 (j) (1)], the department may meet its burden con-
cerning reunification in one of three ways: (1) by show-
ing that it made such efforts, (2) by showing that the
parent was unable or unwilling to benefit from reunifi-
cation efforts or (3) by a previous judicial determination
that such efforts were not appropriate.’’ (Internal quota-
tion marks omitted.) In re Gabriella A., 154 Conn. App.
177, 181, 104 A.3d 805 (2014), cert. granted on other
grounds, 315 Conn. 914, 106 A.3d 306 (2015).
   ‘‘ ‘The reasonableness of the department’s efforts
must be assessed in the context of each case. The word
reasonable is the linchpin on which the department’s
efforts in a particular set of circumstances are to be
adjudged, using the clear and convincing standard of
proof. Neither the word reasonable nor the word efforts
is, however, defined by our legislature or by the federal
act from which the requirement was drawn. . . . [R]ea-
sonable efforts means doing everything reasonable, not
everything possible. . . . [R]easonableness is an objec-
tive standard . . . and whether reasonable efforts have
been proven depends on the careful consideration of
the circumstances of each individual case.’ . . . In re
Kyara H., 147 Conn. App. 855, 872–73, 83 A.3d 1264,
cert. denied, 311 Conn. 923, 86 A.3d 468 (2014).’’ In re
Gabriella A., supra, 154 Conn. App. 182–83.
  Our Supreme Court recently clarified the standard
of review that we apply with respect to a trial court’s
conclusion that a parent has failed to rehabilitate pursu-
ant to § 17a-112 (j) (3) (B), stating that only the court’s
subordinate factual findings are reviewed for clear
error. In re Shane M., supra, 318 Conn. 587–88. The
court in In re Shane M. made clear that the ultimate
conclusion of whether a parent has failed to rehabilitate
‘‘is drawn from both the trial court’s factual findings
and from its weighing of the facts in assessing whether
those findings satisfy the [reasonable efforts] ground
set forth in § 17a-112 (j) (3) (B). Accordingly, we now
[determine] that the appropriate standard of review is
one of evidentiary sufficiency, that is, whether the trial
court could have reasonably concluded, upon the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court.’’ (Emphasis in original; internal quota-
tion marks omitted.) Id.
   Although this recent clarification of the standard of
review was made with respect to § 17a-112 (j) (3) (B),
not to § 17a-112 (j) (1), it is logical that the same stan-
dard should apply with respect to § 17a-112 (j) (1)
because the trial court is being asked to draw a similar
legal conclusion on the basis of the underlying facts.
Thus, we review the trial court’s subordinate factual
findings for clear error, but we review the court’s ulti-
mate conclusion that the department made reasonable
efforts to reunify the child with the parent on the basis
of whether the cumulative effect of the evidence was
sufficient to justify the ultimate conclusion.
   The trial court, in its memorandum of decision,
recounted the various efforts made by the department
regarding reunification. In its findings of facts, the court
found that the department provided the respondent
with individual therapy, parent education, visitation ser-
vices, transportation, and mileage reimbursement. The
department also ensured that the respondent had
access to the children’s school, therapists, physicians,
and other providers, if possible. On the basis of these
subordinate findings, the court reached the ultimate
conclusion that the department had made reasonable
efforts to reunify the respondent with her children.
  The respondent does not dispute that she was pro-
vided any of the previously described services, nor does
she claim that she should have been provided some
additional service. The court’s findings as to the ser-
vices provided are supported by the testimony and evi-
dence in the record, and, therefore, are not clearly
erroneous.
  Although she acknowledges that she was provided
with these services, the respondent nevertheless argues
that the department’s efforts at reunification were not
reasonable ‘‘[b]ased on [the department’s] firm belief
that [the respondent] had sexually assaulted [her] chil-
dren and [the respondent’s] denial of those allegations,
[so that] the department would not seriously move for-
ward with reunification.’’ None of the provided services,
as described previously, required the respondent to
admit to sexually abusing her children. Attending indi-
vidual therapy and parent education sessions did not
require such an admission. Receiving transportation
and mileage reimbursement to and from therapy and
visitations did not require such an admission. Being
encouraged to communicate with the children’s provid-
ers and school did not require such an admission. Even
if the department believed the respondent to be a perpe-
trator of sexual abuse, that belief never hindered the
department’s provision of these services to her, nor did
it make these provided services unreasonable or insuf-
ficient.
  The respondent is correct that she could not contact
or participate in the Child Abuse Treatment Services
Program, which provided therapy to Jolene, as long as
the respondent did not acknowledge the source of the
children’s trauma or was believed to be a perpetrator
of the trauma. Thus, there was one service to which
the respondent was not allowed access because of the
department’s belief that the respondent had sexually
abused her children. The court, however, found credible
testimony that the respondent was allowed, and was
encouraged, to contact all of Jolene’s other therapists,
as well as both children’s schools, physicians, and pro-
viders. Consequently, the department offered the
respondent access to a number of alternative services
of treatment and therapy, of which she failed to avail
herself. Thus, the respondent’s lack of participation in
the Child Abuse Treatment Services Program did not
make the department’s reunification efforts unrea-
sonable.
   The respondent also appears to argue that the court-
ordered specific steps, which the department’s efforts
and services are meant to address, themselves require
the respondent to admit to sexually abusing her chil-
dren, and, therefore, any of the department’s efforts to
address these steps were per se unreasonable. First, at
no point did the respondent object to these specific
steps or ask for them to be modified. The specific steps
were court-ordered and agreed to by the respondent,
who was represented by counsel at the time. Second,
the court made no factual findings as to whether the
specific steps required the respondent to admit to par-
ticipating in sexually abusing her children, and the
respondent did not request an articulation on this issue.
The court did state, in its memorandum of decision,
that it credited the testimony of Jennifer Birden, a
department social worker, who testified at trial that the
respondent need not admit that she sexually abused
her children but, rather, ‘‘[i]f you look at the goal as a
whole, part of that is talking about the appropriate
boundaries for children who have alleged or experi-
enced sexual abuse. Not talking specifically about who
perpetrated that, but understanding that those kids have
disclosed this and then how to relate to them.’’ The
purpose of these specific steps was to ‘‘[focus] on the
needs of her children . . . .’’ The respondent did not
need to admit to sexual abuse; rather, she was required
to come to an ‘‘understanding that the children made
these disclosures, and [an] understanding [of] how to
assist them moving forward, how to cope with the symp-
toms, whether it be through therapy, or how to handle
a child who’s disclosed sexual abuse.’’ Birden did admit
at trial that one way of satisfying some of the specific
steps would be for the respondent to admit to participat-
ing in sexually abusing her children, but her other testi-
mony made it clear that this was not the only way to
satisfy those specific steps.
   In conclusion, the record supports the court’s factual
findings concerning the services the department pro-
vided to the respondent. On the basis of these findings
and the reasonable inferences drawn therefrom, the
court reasonably could have concluded that the cumula-
tive effect of the evidence was sufficient to justify its
ultimate conclusion that the department had made rea-
sonable efforts to reunify the respondent with her chil-
dren. Accordingly, we reject the respondent’s claim that
the court improperly concluded that the department
made reasonable efforts to reunify the respondent with
her children.
                           III
   Finally, the respondent claims that the trial court
abused its discretion by admitting into evidence two
exhibits that contained hearsay statements of the chil-
dren. In particular, the respondent argues that the court
improperly concluded that the children’s statements
were made for the purpose of obtaining medical diagno-
sis or treatment and, thus, were admissible pursuant
to the medical treatment exception to the hearsay rule.
See Conn. Code Evid. § 8-3 (5). We conclude that even
if we assume, without deciding, that the respondent is
correct and that the exhibits in question were improp-
erly admitted into evidence, the respondent has failed
adequately to brief how she was harmed by the errone-
ous admission. Because the respondent has failed to
brief the issue of harmfulness, we deem the claim aban-
doned and, accordingly, decline to review it. See Saint
Bernard School of Montville, Inc. v. Bank of America,
312 Conn. 811, 829, 95 A.3d 1063 (2014).
  The following additional facts and procedural history
are relevant to our discussion. On January 30, 2014,
during the direct examination of the children’s thera-
peutic foster mother, Paula M., the petitioner offered
into evidence exhibit 16 and exhibit 24, each of which
contained out-of-court statements by the respondent’s
children that tended to corroborate that the children
were the victims of sexual abuse. Specifically, exhibit
16 was a typewritten transcription, prepared by Paula
M., of a recounting by James, Jr., of inappropriate touch-
ing of a sexual nature between his family members.
According to Paula M., James, Jr., had requested that
she write down his troubling thoughts, which was one
of several coping mechanism that he had learned during
therapy sessions. Exhibit 24 was a single sheet of paper
that Jolene had obtained from Paula M. while the two
attended a Bible study class and on which Jolene had
made several small drawings. The document also con-
tained some words that Jolene had written contempora-
neously with her having made the drawings. The
respondent objected to the admission of both exhibits
on the ground that the children’s out-of-court state-
ments were hearsay that did not fall within the medical
treatment exception as advanced by the petitioner and
because they lacked any other real indicia of reliability.
The court deferred ruling on the admissibility of the
evidence, permitting the parties to brief the issue. The
court held a hearing on February 10, 2014, following
which it ruled that the children’s statements were
admissible under both the medical treatment and resid-
ual exceptions to the hearsay rule.
   ‘‘It is well settled that, absent structural error, the
mere fact that a trial court rendered an improper ruling
does not entitle the party challenging that ruling to
obtain a new trial. An improper ruling must also be
harmful to justify such relief. . . . The harmfulness of
an improper ruling is material irrespective of whether
the ruling is subject to review under an abuse of discre-
tion standard or a plenary review standard. . . . When
the ruling at issue is not of constitutional dimensions,
the party challenging the ruling bears the burden of
proving harm.’’ (Citations omitted; internal quotation
marks omitted.) Id., 824–25; see also In re Amneris P.,
66 Conn. App. 377, 382, 784 A.2d 457 (2001) (respondent
parent challenging admissibility of evidence had burden
of demonstrating harmful error).
   In the present case, beyond summarily concluding
that the court’s decision to admit the two exhibits was
harmful, the respondent has failed to address the issue.
The respondent has the burden of demonstrating that
the court’s improper ruling likely affected the outcome
of the trial. ‘‘[W]e are not required to review issues that
have been improperly presented to this court through
an inadequate brief. . . . Analysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.’’
(Internal quotation marks omitted.) Saint Bernard
School of Montville, Inc. v. Bank of America, supra,
312 Conn. 829. Because the respondent has failed to
address harmfulness adequately, we deem her eviden-
tiary claim abandoned.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** October 9, 2015, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     James, Jr., was born in August, 2003, and Jolene was born in August,
2004. We also note that the court terminated the parental rights of the
children’s father, James O., Sr., in the same proceeding, but he is not a party
to this appeal. We therefore refer to the respondent mother as the respondent
in this opinion.
   2
     When the children were first removed, James, Jr., was seven and Jolene
was six years old.
   3
     The court also credited the testimony of one of the therapists who
indicated that children do not lie about their emotional and physiological
symptoms.
   4
     To the extent that the language used by the court is open to different
interpretations, and thus is ambiguous, absent an articulation, which the
respondent never sought, we will presume the court applied the correct
legal standard in reaching its decision. See In re Jason R., 306 Conn. 438,
456, 51 A.3d 334 (2012).
   5
     The respondent also claims that the court improperly concluded that she
was unwilling and/or unable to benefit from reunification efforts. Because we
conclude that the court properly determined that the department made
reasonable efforts to reunify, we need not address this additional claim of
error. See In re Jorden R., 293 Conn. 539, 552–53, 979 A.2d 469 (2009).